The opinion of the court was delivered by
Garrison, J.
This certiorari is brought to reverse a judgment of the Court of Common Pleas rendered upon an appeal from the court for the trial of small causes. A statement of certain facts, under the seal of the pleas, accompanied the return.
The pleas, when acting in this statutory capacity, has no authority to certify, the proceedings at the trial by sealing bills of exceptions. Moore v. Hamilton, 4 Zab. 532.
A v-oluntary return of such proceedings under the seal by the judge of the pleas is, in effect, a bill of exceptions, and hence unauthorized. When the pleas has certified its record to this court the mandate of the certiorari has been complied with. If more than this is required to be certified, the party desiring such additional return must obtain from this court a rule upon the pleas, specifying the particulars in respect to which its further certificate is required. Conover v. Bird, 27 Vroom 228.
In the present case, if we were to treat the voluntary statements annexed to the return as part thereof, the result would be the same, for such statement does not contain the material necessary to a review of the judgment in the light of the reasons filed for its reversal. It is to obviate just such inadequate practice that a specific rule upon the court below is required.
The judgment of the pleas is affirmed.